3Jn tbe Wniteb
                    ORIG  NAL
                           ~tates
                       Qeourt of eberal Qelaittts'   jf
                                 No. 16-1661C
                           (Filed: January 25, 2017)

* ** *** ** ** ***** ** ** ** *                                             FILED
LEWIS RUDOLPH MORGAN,                                                    JAN 2 5 2017
                                                                      F U.S. COURT OF
                      Plaintiff,                                        EDERAL CLAIMS

v.

THE UNITED STATES,

                      Defendant.

** ***** **** ** *** ** ** **

                                    ORDER

        Plaintiff, appearing pro se, initially brought suit in the State of
Washington to set aside a forfeiture of real property under a Washington state
statute. That suit was unsuccessful, and ultimately plaintiff was ordered to pay
$1,931 in costs and attorney fees pursuant to a Washington state fee shifting
statute and the terms of the parties' contract. Having apparently exhausted his
appeals in state court, plaintiff filed the present complaint requesting review
of the orders denying plaintiff's motion to overturn the fee award against him
and asking for miscellaneous equitable relief. Defendant has not answered or
otherwise responded to the complaint, but we need not wait for a response
because it is clear on the face of the complaint that we lack jurisdiction to
provide plaintiff the relief he seeks.

       Although prose plaintiffs are afforded latitude in their pleadings, that
cannot excuse jurisdictional failings. See Henke v. United States, 60 F .3 d 79 5,
799 (Fed. Cir. 1995). Jurisdiction is a threshold matter. See Steel Co. v.
Citizens for a Better Env't, 523 U.S . 83, 94-95 (1998). The court may raise the
issue at anytime. Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir.
2004). Further, "[i]f the court determines at any time that it lacks subject-
matter jurisdiction, the court must dismiss the action." RCFC 12(h)(3).
        The Tucker Act, this court's primary grant of jurisdiction, affords us the
authority to "render judgment upon any claim against the United States
founded either upon the Constitution, or any Act of Congress or any regulation
of an executive department, or upon any express or implied contract with the
United States ... in cases not sounding in tort." 28 U.S.C. § 1491(a)(l) (2012).
The Tucker Act itself does not create any substantive right enforceable against
the United States for money damages, however. See United States v. Testan,
424 U.S. 392, 398 (1976). Plaintiff must thus identify a separate source of
authority that mandates he or she be paid money by the United States
government. See Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir.
2005). When the complaint fails to allege that the United States presently owes
plaintiff money under a constitutional, statutory, or regulatory provision, or a
presently enforceable contract, that complaint must be dismissed for lack of
jurisdiction.

       Plaintiffs complaint does not identify a substantive source of law or
contract mandating that the federal government pay plaintiff a sum of money.
Instead, plaintiff seeks review of several orders issued by Washington state
courts. The lower federal courts lack jurisdiction to review state court orders
and judgments. See generally Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 284 (2005). Only the Supreme Court may hear an appeal from
the highest court ofa state. 28 U.S.C. § 1257 (2012).

        Further, to the extent that the complaint also alleges wrongful conduct
by private individuals for "illegal seizures of property by Unlmown private
parties ... and the State Courts restricting rights of this Plaintiff, intentionally,
while extorting fee's" Comp!. 2, that is not a claim against the United States
as required by the Tucker Act. See 28 U.S.C. § 149l(a). Even if those claims
could somehow be construed as against the United States, they sound in tort
and are outside of our jurisdiction. Id. (excluding cases "sounding in tort" from
this court's jurisdiction.)

       Lastly, the relief plaintiff requests, a special lien and injunction on the
property and contract with defendant, is beyond our power to award. We do
not have general equitable jurisdiction to grant non-monetary relief unless it
is "an incident of or collateral to a money judgment." See James v. Caldera,
 159 F.3d 573, 580 (Fed. Cir. 1998) (Equitable relief is available under the
Tucker Act, but limited to "an incident of and collateral to" a money
judgment). As stated above, plaintiff has not pleaded a claim for money
damages against the United States.

       In sum, plaintiff has not alleged any claims over which we have
jurisdiction. Accordingly, the Clerk of Comi is directed to dismiss the
complaint for lack of jurisdiction and enter judgment accordingly. We also
note that the filing fee has not been paid nor has plaintiff filed a motion to
proceed informa pauperis. The filing fee thus remains due.




                                           ~ ~/
                                          ERIC G. BRUGINK
                                          Judge